             Case 1:19-cv-05354-LGS Document 110 Filed 12/07/20 Page 1 of 2




                                                                                                  DC Office
                                                                     1775 Pennsylvania Ave. NW, Suite 1000
                                                                                     Washington, DC 20006
                                                                                Direct Phone: 202.677.4908
                                                                                   Direct Fax: 202.677.4909
                                                                          Email: Richard.Oparil@AGG.com

                                          December 4, 2020



By ECF

Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Natural Alternatives International, Inc. v. Bactolac Pharmaceutical, Inc., et al.,
                 No. 1:19-cv-05354(LGS)

Dear Judge Schofield:

        This joint letter is submitted by counsel for plaintiff, Natural Alternatives International,
Inc. (“NAI”), and defendant, Bactolac Pharmaceutical, Inc. (“Bactolac”), pursuant to the Court’s
Memo Endorsement, dated November 30, 2020 (Dkt. No. 107).

        The parties intend to depose the following witnesses:

        Dr. Pailla M. Reddy
        Bactolac

        Renee Reynolds
        Bactolac

        Vijay Bhatt
        Bactolac

        Corporate representative of Bactolac
        (Information regarding Bactolac's relationship with NAI, including the license agreement
        and any attempts by NAI to audit Bactolac, its formulation, manufacture and labeling of
        products containing beta-alanine, its purchases of beta-alanine, its contract manufacturing
        customers, its discussions with any third party concerning NAI, its trademarks, its New
        Dietary Ingredient Notification and beta-alanine)



15902234v1



                                        Atlanta • Washington, D.C.
               Case 1:19-cv-05354-LGS Document 110 Filed 12/07/20 Page 2 of 2



                                                                                   December 4, 2020
                                                                                             Page 2

          Kenneth Wolf
          Natural Alternatives International, Inc.

          Michael Fortin
          Natural Alternatives International, Inc.

          Corporate representative of Natural Alternatives International, Inc.
          (Information regarding the manufacturing, business, licensing, sales, and marketing of
          NAI’s beta-alanine products, the trademarks owned by NAI, NAIs New Dietary Ingredient
          Notification # 1103 and purported injuries to NAI. Information regarding the business and
          sales of NAI’s beta-alanine products.)

        The Bactolac-affiliated witnesses will be deposed during the week of January 18, 2021 and
  the NAI-affiliated witnesses will be deposed during the week of January 25.

         Unless otherwise agreed by the parties or ordered by the Court, the depositions will be
  conducted remotely pursuant to Fed. R. Civ. P. 30(b)(4) by WebEx or reasonably available secure
  provider.

          In addition, our clients are considering the Court’s offer of mediation through a Magistrate
  Judge or the Mediation Program. The parties request that they be given until December 11, 2020
  to advise the Court of an agreement to mediate.

          We again thank the Court for its attention and consideration.

  Respectfully submitted,

  /s/ Richard J. Oparil                              /s/ Christopher A. Raimondi
  Richard J. Oparil                                  Christopher A. Raimondi
  Counsel for Plaintiff                              Counsel for Defendant

The application is GRANTED. By December 11, 2020, the parties shall jointly
file a letter indicating whether the parties would like a referral to a
magistrate judge for settlement discussions or, alternatively, to the Court-
annexed Mediation Program. Settlement discussions do not stay or
otherwise excuse delays in discovery.

Dated: December 7, 2020
       New York, New York




  15902234v1
